                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
TZVEE WOOD and ANDREA MALESTER,                                      DOC #: _________________
                                                                     DATE FILED: 7/12/2021
                               Plaintiffs,

               -against-                                                  14 Civ. 7535 (AT) (DCF)

MUTUAL REDEVELOPMENT HOUSES, INC., et al.,                                         ORDER

                          Defendants.
ANALISA TORRES, District Judge:

        The Court has been informed that Plaintiffs have submitted their opposition papers for
filing and have indicated that portions of the submission are to be filed under seal. However,
Plaintiffs never requested, nor did the Court grant, leave to file portions of this submission under
seal. There is a strong presumptive right of access to judicial documents. United States v. Erie
Cnty., 763 F.3d 235, 239 (2d Cir. 2014). Documents moving for, or opposing, summary
judgment in particular “should not remain under seal absent the most compelling reasons.” Joy
v. North, 692 F.2d 880, 893 (2d Cir. 1982). To the extent that Plaintiffs seek to file entire
exhibits under seal, that request is DENIED.

       On March 15, 2021, the Court permitted Plaintiffs to redact “confidential financial
information, personally identifiable information, and medical information” from the
publicly-filed version of their opposition papers. ECF No. 309. Plaintiffs were further directed
to “e-mail unredacted copies of the documents to Torres_NYSDChambers@nysd.uscourts.gov.”
Id. Accordingly, by July 19, 2021, Plaintiffs shall file their redacted opposition papers on the
public docket and e-mail unredacted copies to Torres_NYSDChambers@nysd.uscourts.gov, in
accordance with ECF No. 309, or otherwise file their submissions publicly.

        Plaintiffs are reminded that failure to file a proper opposition may result in the Court
considering Defendants’ motion as unopposed and may result in dismissal of their case. Minus
v. City of New York, 488 F. Supp. 3d 58, 63 (S.D.N.Y. 2020).

       Failure to comply with this order will result in Plaintiffs’ opposition papers being filed on
the public docket.

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs pro se.

       SO ORDERED.

Dated: July 12, 2021
       New York, New York
